Citation Nr: 1745042	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits
.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and J.H.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1968 to November 1971 and from October 1987 to August 1998.  He was awarded the Purple Heart and Combat Infantryman Badge, among other decorations, for this service.  The Veteran died in May 2011 and the Appellant is the Veteran's surviving spouse. 

The claim for entitlement to service connection for cause of death came before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO).  The claims for accrued benefits came before the Board on appeal from a December 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO).

The appellant filed a claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in June 2011.  An August 2011 letter denied substitution. See 38 U.S.C.A. § 5121A  (West 2014).  The appellant did not appeal but the Board notes that she recently refiled a request to be substituted in July 2017.  The Board advises the appellant that although the time to appeal the August 2011 decision has passed, if she believes the denial of substitution was in error she may file a motion of Clear and Unmistakable Error with the August 2011 decision. 

In August 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing in St. Petersburg, Florida.  A transcript of that hearing has been associated with the electronic claims file.

The appeal originally contained a claim for entitlement to a death pension.  However, since the claim for service connection for cause of death granted in this decision is a greater award, the claim entitlement to a death pension is moot and dismissed.  See 38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. § 3.151, 3.3(b) (2016).

The issues of entitlement accrued benefits is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in May 2011.  The certificate of death lists the immediate cause of death as gunshot wound of abdomen to chest.

2.  At the time of the Veteran's death, service connection was in effect for: (1) chronic rotator cuff tendonitis and bursitis, right shoulder; (2) posttraumatic stress disorder (PTSD); (3) early degenerative arthritis right elbow; (4) diabetes mellitus, type II; (5) carpal tunnel syndrome, right hand; and (6) hypertension.

3.  The Veteran's service-connected PTSD, chronic right arm rotator cuff disability, degenerative joint disease of the right elbow, and right hand carpal tunnel syndrome contributed substantially in bringing about his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a); Hupp v. Nicholson, 21 Vet App 342 (2007) (stating what the notice requirements for a DIC claim under 38 U.S.C.A. § 5103(a) should include).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Therefore, no further discussion of VA's duties to notify and to assist is necessary. 

II.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Appellant asserts that service connection for the cause of the Veteran's death is warranted because the Veteran's service-connected PTSD and right upper extremity disabilities contributed substantially in bringing about his death.

At the time of the Veteran's death, service connection was in effect for: (1) chronic rotator cuff tendonitis and bursitis, right shoulder; (2) posttraumatic stress disorder (PTSD); (3) early degenerative arthritis right elbow; (4) diabetes mellitus, type II; (5) carpal tunnel syndrome, right hand; and (6) hypertension.

The Veteran's DD 214 reflects that he was awarded multiple medals with combat designation.  Specifically, the Veteran was awarded the Vietnam Service Medal, Combat Infantryman Badge, and the Purple Heart.  The DD 214 further indicates the Veteran attend sniper school while in the Army.

In August 2010, the Veteran underwent a VA examination to determine the nature and severity of any mental health disabilities.  The Veteran reported he was a reconnaissance forward observer and sniper during the Vietnam War.  He reported recurrent nightmares about three times a week and avoidance behavior in his daily life.  Further, the Veteran reported difficulty sleeping, irritability, outbursts of anger, and daily hyperarousal according to cues.

The VA examiner diagnosed the Veteran with chronic PTSD.  The VA examiner also indicated an uncertainty about the Veteran's prognosis and functional status.

In September 2010, the Veteran underwent a VA examination to determine the nature and severity of any right upper extremity disabilities.  The Veteran reported he could not lift anything over 20 pounds in the right hand and that he had a severe limitation of motion with pain in the arm.

On examination of the right upper extremity, the VA examiner noted giving way, pain, weakness, incoordination, decreased speed of motion, and instability in the right shoulder.  In the right elbow, the VA examiner noted giving way, pain, weakness, and tenderness.  X-rays revealed degenerative arthritis in the right elbow.

The VA examiner diagnosed the Veteran with chronic rotator cuff tendonitis and bursitis in the right shoulder and early degenerative arthritis of the right elbow.  The VA examiner noted that the Veteran had a severe right shoulder injury while on active duty and found that the current right shoulder disabilities were likely a result of the in-service injury.

In November 2010, the Veteran underwent a VA examination to determine the nature and severity of any peripheral nerve conditions.  The Veteran reported paresthesias of the right hand in the tip of the 5th finger and the entire index right finger, as well as, the tip of the right thumb.  The VA examiner diagnosed the Veteran with right carpal tunnel syndrome and right ulnar compression neuropathy at the right elbow, per an EMG study.

In May 2011, the Veteran died.  The immediate cause of death listed on the death certificate was gunshot wound of abdomen to chest.

In August 2017, the Appellant and her son, J.H., testified before the Board about the circumstances surrounding the Veteran's death.  The Appellant indicated the Veteran was hypervigilant in the protection of their home.  Specifically, the Veteran would do nightly walks of their property because he believed people were coming to do harm.  The Appellant and J.H. reported the Veteran owned multiple guns and had enjoyed shooting, but do to the limitations in his service-connected right arm he stopped recreational shooting because he was unable to properly hold the weapons.

The Appellant then discussed the day of the Veteran's death and noted he was irritable and quick to anger that day.  The Appellant stated that while she and the Veteran were seated on their porch, a police helicopter flew overhead and began to hover near their house.  The Appellant stated to the Veteran that it was likely in search of individuals involved in a home invasion in their neighborhood the night before.  However, the Appellant reported the Veteran became inconsolable and forced her into the house stating that he must protect them.  Later, while attempting to load a revolver, the weapon discharged and the Veteran was struck, killing him.

Three days following the Veteran's death a VA treating physician added a historical note to VA treatment records.  In the note, the staff physician indicated he had spoken with the Appellant who relayed the events leading to the Veteran's death to him.  The VA physician noted that the Veteran was treated for PTSD with hypervigilance and noted the Veteran had a strong desire to protect his family from a potential intruder.  The VA physician also noted the Veteran's service-connected right arm disabilities and added that while the death was ruled an accident, that he believed the Veteran's service-connected conditions contributed to the incident.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further medical opinions to clarify and definitively opine on the effects of the Veteran's service connected disabilities on the events that led to his death.  However, the lay testimony of the Appellant is consistent with the Veteran's own reports regarding the symptoms and severity of his PTSD and severe functional limitations in his right arm as a result of his service-connected injuries.  Further, the May 2011 VA treating physician's note opined that the Veteran's service-connected disabilities contributed to his death.  Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Therefore, having considered the historical, medical, and lay testimony of record, the Board finds that the probative evidence of record is in at least equipoise as to the issue of service connection for the cause of the Veteran's death.  Upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that service connection for the Veteran's death is now warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDERS

Service connection for the Veteran's death is granted.


REMAND

In a December 2010 rating decision, the RO granted service connection for carpal tunnel syndrome, right hand, evaluated at 20 percent disabling; continued service-connected diabetes mellitus, type II, evaluated at 20 percent disabling; and denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  The Veteran died in May 2011 and the Appellant submitted the proper form to substitute in June 2011.

As noted in the Introduction, the Appellant was notified that substitution was denied in an August 2011 decision.  This letter denied substitution as the statute at that time did "not apply to claims where notice of the decision was provided prior to death of the claimant and no appeal was filed prior to death."  Similarly, the RO denied the claim for accrued benefits as "the Veteran did not have any claims or appeals pending at the time of his death."  See October 2012 rating decision and July 2013 Statement of the Case.

The Board notes that in Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) the Court of Appeals for Veterans Claims (Court) held that because the one-year period for filing a Notice of Disagreement had not expired at the time of the veteran's death and the veteran's widow filed an accrued benefits claim within the time remaining in that one-year period to appeal, the widow's claims should have been reviewed on the merits.  

On the June 2011 substitution form, the Appellant indicated she would complete a formal notice of disagreement with the December 2010 rating decision within the one year time limit.  No correspondence regarding these claims followed.  However, the Board notes that regulations requiring a notice of disagreement to be filed on the proper form did not take effect until March 24, 2015.  38 C.F.R. § 20.201(a) (2016).  Therefore, the Board construes the June 2011 substitution form and language contained therein as a notice of disagreement with the December 2010 rating decision.

In light of the above, on remand, the AOJ should be mindful of the Court's holding in Taylor and the Board's finding that there was a timely NOD when addressing the accrued benefits claim.

As a final note, VA has since adopted regulations codifying the holding in Taylor. 38 C.F.R. § 3.1010 (g)(1) (2016) 79 FR 52 977, 52979.  As noted in the introduction, the Appellant has refiled a claim for substitution and has been informed of her rights to file a claim of CUE in the August 2011 decision.  In light of this, any decision on accrued benefits should be deferred until the issue of substitution is finally decided.  

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claim for accrued benefits in light of the Court's holding in Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) and the Board's finding that the Appellant's statements in the June 2011 form constituted a timely NOD.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


